Citation Nr: 0021370	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1980 to November 
1981 and from October 1984 to October 1990.  

This appeal arises from a January 1999 rating action in which 
the RO denied an evaluation in excess of 10 percent for the 
veteran's service connected residuals of a left knee injury.  
The veteran timely perfected an appeal to the Board of 
Veterans' Appeals (Board).


FINDING OF FACT

Although the veteran subjectively complains of pain, 
weakness, stiffness, inflammation, instability, and locking, 
fatigue and lack of endurance associated with the left knee, 
objective medical evidence evidences reveals full range of 
motion of the knee without abnormal movement, instability, 
weakness, pain/tenderness, or swelling; normal function of 
the left knee has been assessed.  


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.10, 4.71(a); Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in essence, that his left knee 
disability has increased in severity and that it should 
receive a higher evaluation.

Hospital records from the VA Medical Center in Bedford, 
Massachusetts, reflect a hospitalization in July 1998.  These 
records reflect treatment for substance abuse and record 
complaints pertaining to the right shoulder; no left knee 
complaints are noted.

The veteran was afforded a VA orthopedic examination in 
January 1999.  He stated that he injured his left knee in 
parachute accidents in 1984 and 1988 while he was in service.  
He stated that his left knee condition has become worse and 
complained of pain, weakness, and stiffness of the knee.  He 
also reported inflammation, instability, locking, fatigue, 
and lack of indurance.  He stated that he found it difficult 
to stand for extended periods of time and as a result, had to 
give up his job as a construction worker.  

On examination of the feet, there was no sign of abnormal 
weight bearing.  The leg length from the anterior superior 
iliac spine to the medial malleolus was 91 cm in both legs.  
There were no callosities, no unusual shoe wear pattern or 
other weight bearing.  The examiner commented that the 
veteran did not appear to have any limited function on 
walking or standing.  Examination of the both knees revealed 
active movement of the right and left knee.  There was no 
evidence of heat, redness, swelling, effusion, or drainage of 
the left knee.  There was no abnormal movement, instability, 
or weakness of the affected knee.  The drawer and the 
McMurray's tests were within normal limits.  The veteran did 
not appear to have any constitutional signs of arthritis, 
such as anemia, weight loss, fever, or skin disorder.  X-rays 
of the left knee revealed no evidence of pathology.  An 
addendum added to the examination report revealed that 
extension and flexion of the left knee was full. 

The diagnosis was sprain of the left knee.  The examiner once 
again commented that there was no evidence of swelling or 
tenderness of the left knee.  He stated that the function of 
the knee was within normal limits.       

II.  Analysis

Initially, the Board notes that the claim for a higher 
evaluation for left knee disability is well grounded, 
pursuant to 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  In this case, the veteran has asserted 
that his left knee disorder is worse than currently 
evaluated, and he has thus stated a well-grounded claim.  The 
Board also finds that the duty to assist the veteran in the 
veteran in the development of the facts pertinent to the 
claim has been met.  38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's left knee disability currently is evaluated as 
10 percent disability under Diagnostic Code 5257, pursuant to 
which "other" left knee impairment, to include recurrent 
subluxation and lateral instability, are evaluated.  That DC 
prescribes a 10 percent evaluation for slight impairment of 
the knee, a 20 percent evaluation for moderate impairment of 
the knee, and a 30 percent evaluation for severe impairment 
of the knee.  

In this case, the veteran subjectively complains of pain, 
weakness, stiffness, inflammation, instability, and locking, 
fatigue and lack of endurance associated with the left knee.  
However, in the report of the veteran's recent medical 
examination in January 1999 (the only pertinent medical 
evidence of record), the examiner noted that the examination 
revealed full range of motion of the knee without abnormal 
movement, instability, weakness, pain/tenderness, or 
swelling.  X-rays also revealed no left knee pathology.  
Hence, the examiner assessed normal left knee function.  

The Board finds that, even with consideration of the 
veteran's subjective complaints, the evidence indicates 
functional loss comparable to no more than slight overall 
left knee impairment for which the current 10 percent 
evaluation is appropriate.  While possible functional loss 
due to the veteran's subjective complaints obviously has been 
considered in arriving at the current evaluation, the medical 
evidence (which does not include any documented evidence of 
either objectively manifested or treatment for pain, 
weakness, or instability) does not support the assignment of 
a higher evaluation on the basis of subjective factors, 
alone.  Given the absence of any current abnormal clinical 
findings pertaining to the left knee, the Board must conclude 
that the record simply does not support assignment of a 
higher evaluation under Diagnostic Code 5257, as at least 
moderate overall impairment has not been shown.

The Board also finds that the record provides no basis for 
assignment of an evaluation in excess of 10 percent under any 
other potentially applicable diagnostic code.  The Board has 
considered other diagnostic codes utilized in evaluating 
orthopedic knee disability; however, in the absence of 
evidence of (or of disability comparable to) ankylosis or 
limitation of left knee motion, impairment of cartilage, or 
impairment of the tibia and fibula, evaluation of the claim 
under Diagnostic Codes 5256, 5258, 5260-61, and 5262 is not 
warranted.  Further, there are no medical findings to 
indicate that consideration of any other diagnostic codes of 
the Rating Schedule, such as those pertaining to nerve or 
muscle injury, is appropriate.  

Finally, the Board finds, as did the RO, that there is no 
showing that the veteran's disability currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability is not shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 10 percent for the veteran's service-
connected left knee disability is not warranted.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

